DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  Throughout the claims the phrase “Shore “A” scale” should have the quotations around the letter A removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 6,739,603 B1) and in further view of Lake et al. (US 7,984,917 B2).
With respect to claims 1, 12, 18, and 19, Powell discloses a skateboard with deck, trucks 14, kingpin 38, and bushings including a boardside and roadside unitary body bushings 48, 50, respectively, each bushing including an exterior elastomer layer 60 and interior rigid layer 64, both with a through hole for receiving said kingpin of said skate truck, as shown in figures 1, 3, and 4.  Powell does not disclose the interior layer as being an elastomer of differing hardness or the interior layer as extending completely through the body.  Lake et al. does disclose a skateboard bushing comprising inner and outer 
With respect to the durometer limitations of claims 7-9 and 12, Lake et al. discloses the durometers of the bushing layers as all able to fall within 25-100 Shore A, as recited in col. 3, lines 53-67.  Further the specific difference in hardness of the bushing layers has been given little patentable weight unless it produces an unexpected result.
	With respect to claims 2 and 13, each truck of Powell has a seat 34 for receiving the boardside and roadside bushings, as shown in figure 2.
	With respect to claims 3 and 14, Powell discloses the boardside bushing 60 as partially cylindrical and the roadside bushing 462 is frustrum, as shown in figure 3.
With respect to claims 4, 15, and 20, Lake et al. discloses the interior layer has having a rectangular cross-section, as shown in figure 6B.
With respect to claims 5, 6, 16, and 17, the bushings of Powell affect turning and steering controls of the skateboard by providing non-linear resistance/biasing force in response to tilting of the deck relative to the trucks.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697.  The examiner can normally be reached on Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618